—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about July 8, 1993, which, after hearing, dismissed the petition to compel delivery of a certain 1948 painting by Jackson *406Pollock in the possession of the Executors, unanimously affirmed, without costs.
For reasons similar to those stated in Matter of Hauck (200 AD2d 405 [decided herewith]), the evidence presented at the hearing concerning the 1948 painting does not satisfy the putative donee’s burden of persuasion (Mortellaro v Mortellaro, 91 AD2d 862, 863) to present clear and convincing proof (Matter of Lefft, 44 NY2d 915, 918) of unequivocal donative intent (see, e.g., Matter of Giacalone, 143 AD2d 749). The testimony at the 1993 hearing was equally consistent with a wish that the Pollock painting be taken for safe-keeping (as was admittedly the case with the work of another artist, taken by the putative donee at the same time) as it was with a donative intent. It was also consistent with the claimant’s status as a specific legatee of the painting under decedent’s will.
We have considered the appellant’s remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Carro, Wallach and Asch, JJ.